DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 21, and 38 are objected to because of the following informalities:  Claims 8, 21, and 38 are missing periods at the end of the claims.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-19, and 22-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 2010/0200602 A1 to Chan (“Chan”) in view of U.S. PGPUB 2013/0313219 A1 to Pao (“Pao”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the expanding seal of Pao with the lid as taught by Chan to completely seal the air path between the cap and the container by the deformed resilient ring of the present invention (Pao, pg. 1, ¶ 0009).
As to claim 2, Chan modified by Pao teaches the lid of claim 1, further including a gripper member (cap seal 28) sized to engage the inner body portion when the lid is positioned in the fluid passageway with sufficient force to inhibit 
As to claim 3, Chan modified by Pao teaches the lid of claim 1, wherein the ring seal is an O-ring (Fig. 7).
As to claim 4, Chan modified by Pao teaches the lid of claim 1, wherein the upper member (Chan, pg. 2, ¶ 0033) has a drink dispensing aperture (arrow A), and when the actuator member (lever 5) moves the upper (outer cap 3) and lower (inner cap 1) members together to stretch the ring seal outward to the sealing perimeter size (Fig. 4), drink in the container body below the upper member is prevented from being dispensed through the drink dispensing aperture when the container body is tilted (Fig. 4), as taught by Pao.
As to claim 5, Chan modified by Pao teaches the lid of claim 4, wherein when the actuator member (lever 5) moves the upper (outer cap 3) and lower (inner cap 1) members apart to allow the stretched ring seal (resilient ring 2) to move inward (Fig. 3) from the sealing perimeter size to the initial perimeter size, as taught by Pao, drink in the container body below the upper member is allowed to be dispensed through the drink dispensing aperture when the container body is tilted (Chan, pg. 2, ¶ 0033).
As to claim 6, Chan modified by Pao teaches the lid of claim 1, wherein the upper member is retained against rotation relative to the lower member (Fig. 4), as taught by Pao.
As to claim 9, Chan teaches a drink container, comprising: a container body (main body 12) having an inner body portion defining an interior fluid 
Pao teaches the ring seal (resilient ring 2) being outwardly stretchable from an initial perimeter size (Fig. 3) to a sealing perimeter size (Fig. 4) larger 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the expanding seal of Pao with the lid as taught by Chan to completely seal the air path between the cap and the container by the deformed resilient ring of the present invention (Pao, pg. 1, ¶ 0009).
As to claim 10, Chan modified by Pao teaches the drink container of claim 9, further including a gripper member (cap seal 28) sized to engage the inner body portion with sufficient force to inhibit removal of the lid from the fluid passageway under the weight of the lid if the drink container body is turned upside down (Fig. 7).
As to claim 11, Chan modified by Pao teaches the drink container of claim 9, wherein the ring seal is an O-ring (Fig. 7).

As to claim 13, Chan teaches a lid for use with a drink container body having an inner body portion defining an interior fluid passageway with an upper end opening, comprising: an upper member (cap portion 16) positionable within the fluid passageway and having a tapered portion (wall 18) tapering inwardly in the downward direction (Fig. 7); a lower member (plunger 22) positionable within the fluid passageway in position below the upper member (Fig. 7); a ring seal (plunger seal 26) having a central aperture and being positioned on and extending about the upper member (Fig. 7); and an actuator member (button 20) movable to first (Fig. 7) and second (Fig. 8) operational positions, in response to the actuator member moving from the second operational position to the first operational position (Fig. 7-8); but does not teach the ring seal being outwardly stretchable from an initial perimeter size to a sealing perimeter size larger than the initial perimeter size in response to the inwardly tapered portion of the upper member moving downward through the central aperture of the ring seal, the actuator member axially moves the upper member downward toward the lower members to progressively move larger perimeter portions of the inwardly tapered 
Pao teach the ring seal (resilient ring 2) being outwardly stretchable from an initial perimeter (Fig. 3) size to a sealing perimeter (Fig. 4) size larger than the initial perimeter size in response to the inwardly tapered portion of the upper member moving downward through the central aperture of the ring seal (Fig. 3), the actuator member (lever 5) axially moves the upper member (outer cap 3) downward toward the lower members (inner cap 1) to progressively move larger perimeter portions of the inwardly tapered portion of the upper member into the central aperture of the ring seal and thereby outwardly stretch the ring seal from the initial perimeter size to the sealing perimeter size whereat the stretched ring seal is in fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway (Pao, pg. 2, ¶ 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the expanding seal of Pao with the lid as taught by Chan to completely seal the air path between the cap and the container by the deformed resilient ring of the present invention (Pao, pg. 1, ¶ 0009).
As to claim 14, Chan modified by Pao teaches the lid of claim 13, wherein in response to the actuator member moving from the first operational position to the second operational position, the actuator member axially moves the upper 
As to claim 15, Chan modified by Pao teaches the lid of claim 13, further including a gripper member (cap seal 28) connected to the lower member and sized to engage the inner body portion when the lid is positioned in the fluid passageway with sufficient force to inhibit removal of the lid from the fluid passageway under the weight of the lid if the drink container body is turned upside down (Fig. 7).
As to claim 16, Chan modified by Pao teaches the lid of claim 13, wherein the ring seal is an O-ring (Fig. 7).
As to claim 17, Chan modified by Pao teaches the lid of claim 13, wherein the upper member (Chan, pg. 2, ¶ 0033) has a drink dispensing aperture (arrow A), and when the ring seal (resilient ring 2) is outwardly stretched into fluid-tight sealing engagement with the inner body portion (Fig. 4), drink in the container body below the upper member (outer cap 3) is prevented from being dispensed through the drink dispensing aperture when the container body is tilted (Fig. 4), as taught by Pao.
As to claim 18, Chan modified by Pao teaches the lid of claim 17, wherein when the ring seal has inwardly contracted from the sealing perimeter size to the 
As to claim 19, Chan modified by Pao teaches the lid of claim 13, wherein the upper member is retained against rotation relative to the lower member (Fig. 4), as taught by Pao.
As to claim 22, Chan teaches a lid for use with a fluid container body having an inner body portion defining an interior fluid passageway with an upper end opening, comprising: an upper member (cap portion 16) positionable within the fluid passageway and having a tapered portion (wall 18) tapering inwardly in the downward direction (Fig. 7); a lower member (plunger 22) positionable within the fluid passageway in position below the upper member (Fig. 7); a ring seal (plunger seal 26) having a central aperture and being positioned on and extending about the upper member (Fig. 7); and an actuator member (button 20) movable to first (Fig. 7) and second (Fig. 8) operational positions, in response to the actuator member moving from the second operational position to the first operational position (Fig. 7-8), the actuator member axially moves the upper member downward toward the lower members to progressively move larger perimeter portions of the inwardly tapered portion of the upper member into the central aperture of the ring seal and thereby outwardly stretch the ring seal from the initial perimeter position whereat the ring seal is out of fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway to the sealing perimeter position whereat the stretched ring seal is 
Pao teaches the ring seal (resilient ring 2) being outwardly stretchable from an initial perimeter position (Fig. 3) to a sealing perimeter position (Fig. 4) outward of the initial perimeter position in response to the inwardly tapered portion of the upper member moving downward through the central aperture of the ring seal (Pao, pg. 2, ¶ 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the expanding seal of Pao with the lid as taught by Chan to completely seal the air path between the cap and the container by the deformed resilient ring of the present invention (Pao, pg. 1, ¶ 0009).
As to claim 23, Chan modified by Pao teaches the lid of claim 22, wherein in response to the actuator member moving from the first operational position to the second operational position, the actuator member axially moves the upper member upward away from the lower member to progressively move smaller perimeter portions of the inwardly tapered portion into the central aperture of the ring seal and thereby allow the ring seal to inwardly contract from the sealing perimeter position to the initial perimeter position (Chan, pg. 2, ¶ 0033).

As to claim 25, Chan modified by Pao teaches the lid of claim 22, wherein the ring seal is an O-ring (Fig. 7).
As to claim 26, Chan modified by Pao teaches the lid of claim 22, wherein the upper member (Chan, pg. 2, ¶ 0033) has a fluid dispensing aperture (arrow A), and when the ring seal (resilient ring 2) is outwardly stretched into fluid-tight sealing engagement with the inner body portion (Fig. 4), fluid in the container body below the upper member is prevented from being dispensed through the fluid dispensing aperture when the container body is tilted (Fig. 4), as taught by Pao.
As to claim 27, Chan teaches a lid for use with a fluid container body having an inner body portion defining an interior fluid passageway with an upper end opening, comprising: an upper member (cap portion 16) positionable within the fluid passageway (Fig. 5); a lower member (plunger 22) positionable within the fluid passageway in position below the upper member (Fig. 7); a ring seal (plunger seal 26) positioned between the upper member and the lower member (Fig. 7); and an actuator member (button 20) movable to first (Fig. 7) and second (Fig. 8) operational positions, as the actuator member is moved from the second 
Pao teaches the ring seal (resilient ring 2) being outward stretchable from an initial perimeter position (Fig. 3) to a sealing perimeter position (Fig. 4) outward of the initial perimeter position the actuator member axially moves the upper (outer cap 3) and lower (inner cap 1) members together and in response the upper member stretches the ring seal outward to the sealing perimeter position whereat the stretched ring seal is in fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway (Pao, pg. 2, ¶ 0022), and as the actuator member (lever 5) is moved from the first operational position (Fig. 4) to the second operational position (Fig. 3), the actuator member axially moves the upper and lower members apart and in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the expanding seal of Pao with the lid as taught by Chan to completely seal the air path between the cap and the container by the deformed resilient ring of the present invention (Pao, pg. 1, ¶ 0009).
As to claim 28, Chan teaches a lid for use with a fluid container body having an inner body portion defining an interior fluid passageway with an upper end opening, comprising: a ring seal (plunger seal 26); an actuator member (button 20) movable between first (Fig. 7) and second (Fig. 8) operational positions; but does not teach a ring seal being outwardly stretchable from an initial perimeter position to a sealing perimeter position outward of the initial perimeter position; and stretching means for outwardly stretching the ring seal from the initial perimeter position whereat the ring seal is out of fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway to the sealing perimeter position whereat the stretched ring seal is in fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway, in response to the actuator moving from the second operational position to the first operational position.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the expanding seal of Pao with the lid as taught by Chan to completely seal the air path between the cap and the container by the deformed resilient ring of the present invention (Pao, pg. 1, ¶ 0009).
As to claim 29, Chan modified by Pao teaches the lid of claim 28, wherein the stretching means further allows the ring seal to inwardly contract from the sealing perimeter position to the initial perimeter position, in response to the actuator member moving from the first operational position to the second operational position (Pao, pg. 2, ¶ 0022), as taught by Pao.
As to claim 30, Chan teaches a lid for use with a fluid container body having an inner body portion defining an interior fluid passageway with an upper end opening, comprising: a ring seal (plunger seal 26); an actuator member 
Pao teaches a ring seal (resilient ring 2) being outwardly movable from an initial perimeter position (Fig. 3) to a sealing perimeter position (Fig. 4) outward of the initial perimeter position; and means (lever 5) for outwardly moving the ring seal from the initial perimeter position whereat the ring seal is out of fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway to the sealing perimeter position whereat the ring seal is in fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway (Pao, pg. 2, ¶ 0022), in response to the actuator (lever 5) moving from the second operational position to the first operational position.
As to claim 31, Chan modified by Pao teaches the lid of claim 30, wherein the means further moves the ring seal from the sealing perimeter position to the initial perimeter position, in response to the actuator member moving from the 
As to claim 32, Chan teaches a lid for use with a fluid container body having an inner body portion defining an interior fluid passageway with an upper end opening, comprising: a ring seal (plunger seal 26); an actuator member (button 20) movable between first (Fig. 7) and second (Fig. 8) operational positions; but does not teach a ring seal being outward stretchable from an initial perimeter to a sealing perimeter larger than the initial perimeter; and stretching means for outwardly stretching the ring seal from the initial perimeter whereat the ring seal is out of fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway to the sealing perimeter whereat the stretched ring seal is in fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway, in response to the actuator moving from the second operational position to the first operational position.
Pao teaches a ring seal (resilient ring 2) being outward stretchable from an initial perimeter (Fig. 3) to a sealing perimeter (Fig. 4) larger than the initial perimeter; and stretching means (lever 5) for outwardly stretching the ring seal from the initial perimeter whereat the ring seal is out of fluid-tight sealing engagement with the inner body portion (Fig. 3) when the lid is positioned in the fluid passageway to the sealing perimeter whereat the stretched ring seal is in fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway (Pao, pg. 2, ¶ 0022), in response to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the expanding seal of Pao with the lid as taught by Chan to completely seal the air path between the cap and the container by the deformed resilient ring of the present invention (Pao, pg. 1, ¶ 0009).
As to claim 33, Chan modified by Pao teaches the lid of claim 32, wherein the stretching means further allows the ring seal to inwardly contract from the sealing perimeter to the initial perimeter, in response to the actuator member moving from the first operational position to the second operational position (Pao, pg. 2, ¶ 0022), as taught by Pao.
As to claim 34, Chan teaches a lid for use with a drink container body having an inner body portion defining an interior fluid passageway with an upper end opening, comprising: an upper member (cap portion 16) positionable within the fluid passageway (Fig. 2); a lower member (plunger 22) positionable within the fluid passageway adjacent to the upper member (Fig. 7); a ring seal (plunger seal 26) positioned between the upper member and the lower member (Fig. 7); but does not teach the ring seal being outward stretchable from a first perimeter size to a second perimeter size different than the first perimeter size; and means for selectively moving the upper and lower members relative to each other in a first direction to change the ring seal from the first perimeter size to the second perimeter size and position the ring seal in fluid-tight sealing engagement with 
Pao teach the ring seal (resilient ring 2) being outward stretchable from a first perimeter (Fig. 3) size to a second perimeter (Fig. 4) size different than the first perimeter size; and means (lever 5) for selectively moving the upper (outer cap 3) and lower (inner cap 1) members relative to each other in a first direction to change the ring seal from the first perimeter size to the second perimeter size and position the ring seal in fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway (Pao, pg. 2, ¶ 0022), and moving the upper and lower members relative to each other in a second direction different than the first direction to change the ring seal from the second perimeter size to the first perimeter size and position the ring seal out of fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway (Pao, pg. 2, ¶ 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the expanding seal of Pao with the lid as taught by Chan to completely seal the air path between the cap and the container by the deformed resilient ring of the present invention (Pao, pg. 1, ¶ 0009).

Pao teaches the ring seal (resilient ring 2) being outward stretchable from a first perimeter size (Fig. 3) to a second perimeter size (Fig. 4) different than the first perimeter size, the upper (outer cap 3) and lower (inner cap 1) members 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the expanding seal of Pao with the lid as taught by Chan to completely seal the air path between the cap and the container by the deformed resilient ring of the present invention (Pao, pg. 1, ¶ 0009).
As to claim 36, Chan modified by Pao teaches the lid of claim 35, wherein the upper member is retained against rotation relative to the lower member (Fig. 4), as taught by Pao.

Claim 7, 8, 20, 21, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Pao further in view of U.S. PGPUB 2013/0037540 A1 to Sze (“Sze”).
As to claim 7, Chan modified by Pao teaches the lid of claim 6, but does not teach wherein the actuator member is a threaded member having an upper 
Sze teach wherein the actuator member (swivel nut 40) is a threaded member (first spiral slideway 41) having an upper actuator portion (locking cover 50) and a threaded lower actuator portion (swivel nut 40), the upper member (lid 20) being attached to the upper actuator portion for axial movement therewith while being rotatably disconnected from the upper actuator portion, the threaded lower actuator portion being theadably engaged with the lower member (cover plate 30) such that rotation of the threaded member in a first rotational direction axially moves the upper member upward away from the lower member (Sze, pg. 2, ¶ 0033), and rotation of the threaded member in a second rotational direction opposite to the first rotational direction axially move the upper member downward toward the lower member (Sze, pg. 2, ¶ 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the swivel nut of Sze to move the upper and lower members of the lid as taught by Chan modified by Pao to 
As to claim 8, Chan modified by Pao teaches the lid of claim 1, but does not teach wherein the actuator member is a threaded member having an upper actuator portion and a threaded lower actuator portion, the upper member being attached to the upper actuator portion for axial movement therewith, and the threaded lower actuator portion being theadably engaged with the lower member such that rotation of the threaded member in a first rotational direction axially moves the upper member upward away from the lower member, and rotation of the threaded member in a second rotational direction opposite to the first rotational direction axially move the upper member downward toward the lower member
Sze teach wherein the actuator member (swivel nut 40) is a threaded member (first spiral slideway 41) having an upper actuator portion (locking cover 50) and a threaded lower actuator portion (swivel nut 40), the upper member being attached to the upper actuator portion for axial movement therewith, and the threaded lower actuator portion being theadably engaged with the lower member such that rotation of the threaded member in a first rotational direction axially moves the upper member upward away from the lower member (Sze, pg. 2, ¶ 0033), and rotation of the threaded member in a second rotational direction opposite to the first rotational direction axially move the upper member downward toward the lower member (Sze, pg. 2, ¶ 0034).

As to claim 20, Chan modified by Pao teaches the lid of claim 19, but does not teach wherein the actuator member is a threaded member having an upper actuator portion and a threaded lower actuator portion, the upper member being attached to the upper actuator portion for axial movement therewith while being rotatably disconnected from the upper actuator portion, the threaded lower actuator portion being theadably engaged with the lower member such that rotation of the threaded member in a first rotational direction axially moves the upper member upward away from the lower member, and rotation of the threaded member in a second rotational direction opposite to the first rotational direction axially move the upper member downward toward the lower member.
Sze teach wherein the actuator member (swivel nut 40) is a threaded member (first spiral slideway 41) having an upper actuator portion (locking cover 50) and a threaded lower actuator portion (swivel nut 40), the upper member (lid 20) being attached to the upper actuator portion for axial movement therewith while being rotatably disconnected from the upper actuator portion, the threaded lower actuator portion being theadably engaged with the lower member (cover plate 30) such that rotation of the threaded member in a first rotational direction axially moves the upper member upward away from the lower member (Sze, pg. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the swivel nut of Sze to move the upper and lower members of the lid as taught by Chan modified by Pao to provide a lid for tightly pressing on the opening of the container and is easier to operate (Sze, pg. 1, ¶ 0014).
As to claim 21, Chan modified by Pao teaches the lid of claim 19, wherein the actuator member is a threaded member having an upper actuator portion and a threaded lower actuator portion, the upper member being attached to the upper actuator portion for axial movement therewith, and the threaded lower actuator portion being theadably engaged with the lower member such that rotation of the threaded member in a first rotational direction axially moves the upper member upward away from the lower member, and rotation of the threaded member in a second rotational direction opposite to the first rotational direction axially move the upper member downward toward the lower member
Sze teach wherein the actuator member (swivel nut 40) is a threaded member (first spiral slideway 41) having an upper actuator portion (locking cover 50) and a threaded lower actuator portion (swivel nut 40), the upper member being attached to the upper actuator portion for axial movement therewith, and the threaded lower actuator portion being theadably engaged with the lower member such that rotation of the threaded member in a first rotational direction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the swivel nut of Sze to move the upper and lower members of the lid as taught by Chan modified by Pao to provide a lid for tightly pressing on the opening of the container and is easier to operate (Sze, pg. 1, ¶ 0014).
As to claim 37, Chan modified by Pao teaches the lid of claim 36, but does not teach wherein the actuator member is a threaded member having an upper actuator portion and a threaded lower actuator portion, the upper member being attached to the upper actuator portion for axial movement therewith while being rotatably disconnected from the upper actuator portion, the threaded lower actuator portion being theadably engaged with the lower member such that rotation of the threaded member in a first rotational direction axially moves the upper member upward away from the lower member, and rotation of the threaded member in a second rotational direction opposite to the first rotational direction axially move the upper member downward toward the lower member.
Sze teach wherein the actuator member (swivel nut 40) is a threaded member (first spiral slideway 41) having an upper actuator portion (locking cover 50) and a threaded lower actuator portion (swivel nut 40), the upper member (lid 20) being attached to the upper actuator portion for axial movement therewith 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the swivel nut of Sze to move the upper and lower members of the lid as taught by Chan modified by Pao to provide a lid for tightly pressing on the opening of the container and is easier to operate (Sze, pg. 1, ¶ 0014).
As to claim 38, Chan modified by Pao teaches the lid of claim 35, but does not teach wherein the actuator member is a threaded member having an upper actuator portion and a threaded lower actuator portion, the upper member being attached to the upper actuator portion for axial movement therewith, and the threaded lower actuator portion being theadably engaged with the lower member such that rotation of the threaded member in a first rotational direction axially moves the upper member upward away from the lower member, and rotation of the threaded member in a second rotational direction opposite to the first rotational direction axially move the upper member downward toward the lower member

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the swivel nut of Sze to move the upper and lower members of the lid as taught by Chan modified by Pao to provide a lid for tightly pressing on the opening of the container and is easier to operate (Sze, pg. 1, ¶ 0014).
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733